              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CRAIG A. ALFORD,                     :
              Petitioner,            :      1:21-cv-0876
                                     :
      v.                             :      Hon. John E. Jones III
                                     :
GARY HAIDLE,                         :
                  Respondent.        :

                                  ORDER

                                May 25, 2021

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 (Doc. 1), and in accordance with the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.    Petitioner’s motion (Doc. 2) to proceed in forma pauperis is
            GRANTED for the sole purpose of the filing of this action.

      2.    The petition for writ of habeas corpus (Doc. 1) is CONSTRUED as a
            petition pursuant to 28 U.S.C. § 2241, DEEMED filed, and
            DISMISSED without prejudice. See R. GOVERNING §2254 CASES R.
            4.

      3.    The Clerk of Court is directed to NOTIFY the Petitioner and CLOSE
            this case.


                                     s/ John E. Jones III
                                     John E. Jones III, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania
